Mr. Justice F. A. Smith delivered the opinion of the court. This case rests and is considered by ns upon the same record as the case General Number 17,004. The issues and material facts are the same except that the parties are reversed. The decree in this case has been in substance stated in the opinion filed in General Number 17,004, and reference is made to that opinion as indicating our conclusions of fact in this case. Upon the conclusions of fact the decree was proper and necessary in order to protect the business purchased by the complainant appellee. We find no reason for reversing the decree or any part of it, and it is affirmed. Affirmed.